BAUM, Chief Judge,
with whom KANTOR, Judge, joins, concurring in the result:
Judge Kantor and I concur with all in the principal opinion except for that portion dealing with attempted distribution of marijuana. We disagree with Judge Bruce’s conclusions concerning that offense and his reliance on United States v. Byrd, 24 M.J. 286 (CMA 1987). While the facts of Byrd are similar in many respects to the facts of the offense before us, there are significant differences. In Byrd, the guilty pleas were challenged on appeal. Here, they have not been attacked. In Byrd, the accused of his own volition chose not to follow through with the marijuana purchase, while in the instant case Appellant was prevented from completing the distribution offense, not by a change of heart, but solely by his arrest before the marijuana could be purchased.
In determining whether the accused was guilty of an attempt, the Court in Byrd applied the following standard: “ '[A] defendant must have engaged in conduct which constitutes a substantial step toward commission of the crime’ and that ‘[a] substantial step must be conduct strongly corroborative of the firmness of the defendant’s criminal intent.’ ” 24 M.J. at 290 (citing United States v. Jackson, 560 F.2d 112, 116 (2d Cir.1977), cert. *522denied, 434 U.S. 941, 98 S.Ct. 434, 54 L.Ed.2d 301 (1977)). Thereafter, aware that the accused’s intent was suspect after he did not purchase marijuana upon arrival at his liquor store destination, the Court stated that the accused’s “[rjiding to the liquor store with the other occupants of the taxicab was not ‘strongly corroborative of the firmness of Byrd’s intent to distribute marijuana. The act is simply too ambiguous.” 24 M. J. at 290. Here, there was nothing ambiguous about Appellant’s actions and no act by him that calls into question the firmness of his intent to purchase and distribute marijuana.
Subsequent to the Byrd decision, United States v. Prater made it clear that, in order to reject a guilty plea, the record of trial must show a substantial basis in law and fact for questioning that plea. 32 M.J. 433, 436 (CMA 1991). Judge Kantor and I find no substantial basis for questioning the unchallenged plea in the instant ease. The guilty plea inquiry provides sufficient facts to convince us that all the elements of attempted distribution of marijuana have been established. Accordingly, we have determined that the pleas were provident and the finding of guilty of specification 2 of the Charge is affirmed by our vote.